Exhibit 10.1

FOURTH AMENDMENT TO
LOAN AND SECURITY AGREEMENT

THIS FOURTH AMENDMENT TO LOAN AND SECURITY AGREEMENT (this “Amendment”), dated
as of November 1, 2010, is made by and among NCI, INC., a Delaware corporation
(the “Company”), NCI INFORMATION SYSTEMS, INCORPORATED, a Virginia corporation
(“NCI Virginia”), OPERATIONAL TECHNOLOGIES SERVICES, INC., a Delaware
corporation (“OTS”), and KARTA TECHNOLOGIES, INC., a Texas corporation (“Karta,”
and together with the Company, NCI Virginia and OTS, collectively, the
“Borrowers,” and individually, a “Borrower”), SUNTRUST BANK, CITIZENS BANK OF
PENNSYLVANIA and BRANCH BANKING AND TRUST COMPANY, successor in interest by
merger to Branch Banking and Trust Company of Virginia (the “Lenders”), and
SUNTRUST BANK, in its capacity as Administrative Agent for the Lenders (in such
capacity, the “Administrative Agent”).

RECITALS

WHEREAS, the Company, NCI Virginia, Scientific and Engineering Solutions, Inc.,
a Maryland corporation (“SES”), the Lenders and the Administrative Agent are
parties to the Loan and Security Agreement, dated as of March 14, 2006, as
amended by that certain First Amendment to Loan and Security Agreement, dated
August 1, 2006, as amended by the Consent and Waiver, dated as of January 31,
2007, as amended by that certain Second Amendment to Loan and Security
Agreement, dated June 27, 2007, and as amended by that certain Third Amendment
to Loan and Security Agreement, dated as of March 20, 2008 (as amended,
supplemented, amended and restated or otherwise modified through the date
hereof, the “Loan Agreement”). Capitalized terms defined in the Loan Agreement
and undefined herein shall have the same defined meanings when such terms are
used in this Amendment;

WHEREAS, OTS became a party to the Loan Agreement, and agreed to assume the
Obligations of a Borrower thereunder and under the other Loan Documents, by its
execution and delivery to the Administrative Agent of an Assumption Agreement,
dated as of January 31, 2007;

WHEREAS, Karta became a party to the Loan Agreement, and agreed to assume the
Obligations of a Borrower thereunder and under the other Loan Documents, by its
execution and delivery to the Administrative Agent of an Assumption Agreement,
dated as of June 27, 2007;

WHEREAS, TRS Consulting Inc., a Virginia corporation (“TRS”), became a party to
the Loan Agreement, and agreed to assume the Obligations of a Borrower
thereunder and under the other Loan Documents, by its execution and delivery to
the Administrative Agent of an Assumption Agreement, dated as of July 31, 2009;

WHEREAS, the Borrowers have requested that the Lenders and the Administrative
Agent agree to amend certain provisions of the Loan Agreement; and

WHEREAS, the Lenders have agreed to do so, subject to the terms and conditions
of this Amendment;

 

1



--------------------------------------------------------------------------------



 



NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration (the receipt and sufficiency of which is hereby acknowledged), the
parties hereto hereby agree as follows:

AGREEMENT

1. Incorporation of Recitals. The Recitals hereto are incorporated herein by
reference to the same extent and with the same force and effect as if fully set
forth herein.

2. Dissolution of Certain Borrowers. The parties hereto acknowledge that the
corporate existence of (a) SES was discontinued, and such corporation was
dissolved, pursuant to the Articles of Dissolution of Scientific and Engineering
Solutions, Inc., filed with the State of Maryland Department of Assessments and
Taxation on February 12, 2010, with a Filing Number 1000361999355195. and
(b) TRS was discontinued, and such corporation was dissolved, pursuant to the
Certificate of Dissolution of TRS Consulting Inc. and the Certificate of
Termination, each issued by the Commonwealth of Virginia State Corporation
Commission on June 24, 2010. Neither of SES or TRS shall any longer be a
Borrower under the Loan Agreement, and any reference herein or in the Loan
Documents to the “Borrowers” or “any Borrower” shall not be deemed to include a
reference to either of SES or TRS.

3. Amendments to Loan Agreement. The Loan Agreement is hereby amended as
follows:

(a) Clause (c) of the definition of “Fixed Charges” contained in Section 1 of
the Loan Agreement shall be amended by adding the following, to immediately
precede the period:

“and any redemptions or repurchases made pursuant to clause (e) of Section 6.6
during such period”

(b) Section 6.6 of the Loan Agreement shall be amended by deleting the “and”
immediately preceding clause (d) thereof, and by adding the following thereto as
clause (e):

“and (e) if no Default or Event of Default has occurred and is continuing, or
would occur after giving effect thereto, other redemptions or repurchases of
 shares of the Capital Stock of the Company listed on NASDAQ, in an aggregate
amount not to exceed $25,000,000.”

(c) Except as specifically modified by this Amendment, the terms and provisions
of the Loan Agreement are ratified and confirmed by the parties hereto and
remain in full force and effect.

(d) Each of the Borrowers, the Administrative Agent and each Lender agrees that,
after the Fourth Amendment Effective Date (as hereinafter defined), each
reference in the Loan Documents to the Loan Agreement shall be deemed to be a
reference to the Loan Agreement as amended hereby.

2

2



--------------------------------------------------------------------------------



 



4. No Implied Waivers. The Borrowers acknowledge and agree that this Amendment
shall not constitute a waiver, express or implied, of any other Default, Event
of Default, covenant, term or provision of the Loan Agreement or any other Loan
Document, nor shall it create any obligation, express or implied, on the part of
the Administrative Agent or any Lender to waive, or to consent to any amendment
of, any existing or future Default, Event of Default or violation of any
covenant, term or provision of any Loan Document. The Administrative Agent and
the Lenders shall be entitled to require strict compliance by the Borrowers with
the Loan Documents, notwithstanding the limited, express consent and waiver
contained herein, and nothing herein shall be deemed to establish a course of
action or a course of dealing with respect to requests by the Borrowers for
waivers or amendments of any Default, Event of Default, covenant, term or
provision of any Loan Document.

5. Effectiveness of Amendment. This Amendment and the amendments contained
herein shall become effective on the date (the “Fourth Amendment Effective
Date”) when each of the conditions set forth below shall have been fulfilled to
the satisfaction of the Administrative Agent:

(a) The Administrative Agent shall have received counterparts of this Amendment,
duly executed and delivered on behalf of each Borrower, the Administrative Agent
and the Lenders.

(b) No event shall have occurred and be continuing that constitutes an Event of
Default, or that would constitute an Event of Default but for the requirement
that notice be given or that a period of time elapse, or both.

(c) All representations and warranties of the Borrowers contained in the Loan
Agreement shall be true and correct in all material respects at the Fourth
Amendment Effective Date as if made on and as of such Fourth Amendment Effective
Date (except that any representation or warranty relating to any financial
statements shall be deemed to be applicable to the financial statements most
recently delivered to the Administrative Agent in accordance with the provisions
of the Loan Documents).

(d) The Borrowers shall have delivered to the Administrative Agent (1) certified
copies of evidence of all corporate and company actions taken by the Borrowers
to authorize the execution and delivery of this Amendment, (2) certified copies
of any amendments to the articles or certificate of incorporation, bylaws,
partnership certificate and operating agreement of the Borrowers since the date
of the Loan Agreement, (3) a certificate of incumbency for the officers or other
authorized agents or partners of the Borrowers executing this Amendment and
(4) such additional supporting documents as the Administrative Agent or counsel
for the Administrative Agent reasonably may request.

(e) All documents delivered pursuant to this Amendment must be of form and
substance satisfactory to the Administrative Agent and its counsel, and all
legal matters incident to this Amendment must be satisfactory to the
Administrative Agent’s counsel.

3

3



--------------------------------------------------------------------------------



 



6. Amendment Only; No Novation; Modification of Loan Documents. Each of the
Borrowers acknowledges and agrees that this Amendment only amends the terms of
the Loan Agreement and the other Loan Documents and does not constitute a
novation, and each of the Borrowers ratifies and confirms the terms and
provisions of, and its obligations under, the Loan Agreement and the other Loan
Documents in all respects. Each of the Borrowers acknowledges and agrees that
each reference in the Loan Documents to any particular Loan Document shall be
deemed to be a reference to such Loan Document as amended by this Amendment. To
the extent of a conflict between the terms of any Loan Document and the terms of
this Amendment, the terms of this Amendment shall control.

7. Successors and Assigns. This Amendment shall be binding upon the Borrowers,
the Lenders and the Administrative Agent and their respective successors and
assigns, and shall inure to their successors and assigns.

8. No Further Amendments. Nothing in this Amendment or any prior amendment to
the Loan Documents shall require the Administrative Agent or any Lender to grant
any further amendments to the terms of the Loan Documents. Each of the Borrowers
acknowledges and agrees that there are no defenses, counterclaims or setoffs
against any of their respective obligations under the Loan Documents.

9. Representations and Warranties. Each Borrower represents and warrants that
this Amendment has been duly authorized, executed and delivered by it in
accordance with resolutions adopted by its board of directors. All other
representations and warranties made by the Borrowers in the Loan Documents are
incorporated by reference in this Amendment and are deemed to have been repeated
as of the date of this Amendment with the same force and effect as if set forth
in this Amendment, except that any representation or warranty relating to any
financial statements shall be deemed to be applicable to the financial
statements most recently delivered to the Administrative Agent in accordance
with the provisions of the Loan Documents. The Borrowers represent and warrant
to the Administrative Agent, the Lenders and the Issuing Banks that, after
giving effect to the terms of this Amendment, no Default has occurred and been
continuing.

10. Fees and Expenses. The Borrowers jointly and severally agree to pay all
reasonable, out-of-pocket costs and expenses of the Administrative Agent and
SunTrust Robinson Humphrey, Inc., including the reasonable fees, charges and
disbursements of counsel for the Administrative Agent and SunTrust Robinson
Humphrey, Inc. in connection with the preparation and administration of this
Amendment.

11. Severability. Any provision of this Amendment held to be illegal, invalid or
unenforceable in any jurisdiction, shall, as to such jurisdiction, be
ineffective to the extent of such illegality, invalidity or unenforceability
without affecting the legality, validity or enforceability of the remaining
provisions hereof or thereof; and the illegality, invalidity or unenforceability
of a particular provision in a particular jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

12. Governing Law. This Amendment shall be construed in accordance with and be
governed by the laws (without giving effect to the conflict of law principles
thereof) of the Commonwealth of Virginia.

4

4



--------------------------------------------------------------------------------



 



13. Counterparts. This Amendment may be executed by one or more of the parties
to this Amendment on any number of separate counterparts (including by
telecopy), and all of said counterparts taken together shall be deemed to
constitute one and the same instrument. It shall not be necessary that the
signature of, or on behalf of, each party, or that the signatures of the persons
required to bind any party, appear on more than one counterpart.

[SIGNATURES ON FOLLOWING PAGES]

5

5



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be signed
by their respective duly authorized representatives all as of the day and year
first above written.

         
BORROWERS:
    NCI, INC., a Delaware corporation    
By:
  /s/ Charles K. Narang  
 
     
 
  Charles K. Narang
Chief Executive Officer     NCI INFORMATION SYSTEMS,
INCORPORATED, a Virginia corporation    
By:
  /s/ Charles K. Narang  
 
     
 
  Charles K. Narang
Chief Executive Officer     OPERATIONAL TECHNOLOGIES
SERVICES, INC., a Delaware corporation    
By:
  /s/ Charles K. Narang  
 
     
 
  Charles K. Narang
Chief Executive Officer     KARTA TECHNOLOGIES, INC., a Texas
corporation    
By:
  /s/ Charles K. Narang  
 
     
 
  Charles K. Narang
Chief Executive Officer

[SIGNATURES CONTINUE ON FOLLOWING PAGES]

 

6



--------------------------------------------------------------------------------



 



         
ADMINISTRATIVE AGENT:
    SUNTRUST BANK, a Georgia banking
corporation, as Administrative Agent    
By:
  /s/ Linda Bergmann  
 
     
 
  Linda Bergmann
Senior Vice President    
LENDERS:
    SUNTRUST BANK, a Georgia banking
corporation    
By:
  /s/ Linda Bergmann  
 
     
 
  Linda Bergmann
Senior Vice President     CITIZENS BANK OF PENNSYLVANIA, a
Pennsylvania state chartered bank    
By:
  /s/ Tracy Van Riper  
 
     
 
  Tracy Van Riper
Senior Vice President     BRANCH BANKING AND TRUST COMPANY,
successor in interest by merger to Branch Banking
and Trust Company of Virginia    
By:
  /s/ James E. Davis  
 
     
 
  James E. Davis
Senior Vice President

 

7